Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:  
Examiner has reviewed the previous Office action and the allowed claims cited therein, the Notice of Allowability mailed October 20, 2021, a Request for Continued Examination (RCE) together with a PTO-1449 Information Disclosure Statement both filed December 3, 2021.  Examiner has also reviewed of each of the references cited in the newly submitted PTO-1449.  Following analysis of the most recent PTO-1449’s reference #7, and the newly cited US Patent No. 10,023,600 (PTO-1449 ref. A), examiner has found that all of the references cited in the #7 reference are predated by the A reference.  And said “A” reference citations also appear to have been directed to the subject matters cited by the references cited in the reference #7, and the reference A is also owned by the same entity as the instant application, Gilead Science, Inc.  Therefore, examiner has found that the arguments of reference #7 have been predated by the A reference.  For this reason render the contents of reference #7 been found to have no weight in the instant analysis.  Therefore, examiner has found that the instant claimed subject matter remains allowable as previously found.  Not having found any new basis for either objection to, or rejection of, the instant application’s claims remaining of record, examiner has concluded that the previous finding of allowability remains valid and is hereby reaffirmed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number for sending a FAX (unofficially) directly to Examiner's computer in Group 1600 is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached on 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  

BOX ISSUE FEE
COMMISSIONER FOR PATENTS
WASHINGTON, DC  20231
OR you can FAX them to the Office of Patent Publications at 571-273-8300, in order to expedite the handling of such correspondence as amendments under 37 C.F.R. §1.312; Information Disclosure Statements (IDS’s), and formal drawings.  Sending Post-Allowance papers to Technology Center 1600 will only cause delays in matching papers with the case.  
For information concerning status of correspondence sent after receipt of the Notice of Allowance, please contact the Correspondence Branch at 571-272-4200.  The Notice of Allowance also has an insert containing contact information of other items, including Issue Fees, receipt of formal drawings, and the status of the application.  

LECrane:lec
12/16/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600